Chambers, J.
(concurring) — I concur with the majority in result, but I disagree with the majority’s conclusion that the civil rules are incorporated into the “other statute” provision of RCW 42.17.260(1).
“The Washington public disclosure act is a strongly worded mandate for broad disclosure of public records.” Hearst Corp. v. Hoppe, 90 Wn.2d 123, 127, 580 P.2d 246 (1978). Democracy must presume full and complete disclosure and “ ‘full access to information concerning the conduct of government on every level must be assured as a fundamental and necessary precondition to the sound governance of a free society.’ ” Progressive Animal Welfare Soc’y v. Univ. of Wash., 125 Wn.2d 243, 251, 884 P.2d 592 (1994) (PAWS) (quoting RCW 42.17.010(11)). Indeed, the public records act begins with an admonition to public agencies:
The people of this state do not yield their sovereignty to the agencies that serve them. The people, in delegating authority, do not give their public servants the right to decide what is good for the people to know and what is not good for them to know. The people insist on remaining informed so that they may maintain control over the instruments that they have created. The public records subdivision of this chapter shall be liberally construed and its exceptions narrowly construed to promote this public policy.
RCW 42.17.251.
In In re Rosier, 105 Wn.2d 606, 717 P.2d 1353 (1986), we interpreted general language in a procedural section of the *914act concerning personal privacy to create a general privacy exception. Id. at 611-14. In response, the Legislature specifically overturned that holding and explicitly restored:
the law relating to the release of public records largely to that which existed prior to the Washington Supreme Court decision in “In re Rosier,” .... The intent of this legislation is to make clear that. . . agencies having public records should rely only upon statutory exemptions or prohibitions for refusal to provide public records.
Laws of 1987, ch. 403, § 1, at 1546; PAWS, 125 Wn.2d at 259. RCW 42.17.260(1) provides, in relevant part:
Each agency, in accordance with published rules, shall make available for public inspection and copying all public records, unless the record falls within the specific exceptions of subsection (6) of this section, RCW 42.17.310, 42.17.315, or other statute which exempts or prohibits disclosure of specific information or records.
Since Rosier, this Court has consistently respected the Legislature’s admonition and narrowly construed exceptions to the act. PAWS, 125 Wn.2d at 258.
This Court has interpreted the “other statutes” provision before. In PAWS, 125 Wn.2d at 262 we said:
The rule applies only to those exemptions explicitly identified in other statutes; its language does not allow a court “to imply exemptions but only allows specific exemptions to stand”. Brouillet v. Cowles Pub’g Co., 114 Wn.2d 788, 800, 791 P.2d 526 (1990).
It is clear the Legislature did not intend to incorporate the civil rules into the “other statute” provision of the act. First and most apparent, the civil rules are not “statutes,” as a statute is “[a] law passed by a legislative body.” Black’s Law Dictionary 1420 (7th ed. 1999). The Court, not the Legislature, adopts the civil rules. Therefore, in most simplistic terms, the civil rules cannot be incorporated into the “other statute” provision of RCW 42.17.260(1).
Second, the civil rules have a purpose entirely different *915than that of the act. For example, the civil rules pertaining to discovery include several limitations, i.e., “relevancy,” which are inconsistent with the act’s purpose of “ ‘full access to information concerning the conduct of the government on every level.’” PAWS, 125 Wn.2d at 251 (quoting RCW 42.17.010(11)). The two bodies simply cannot be reconciled as one.
Third, it does not “make sense to imagine the Legislature believed judges would be better custodians of open-ended exemptions because they lacked the self-interest of agencies.” Id. at 259. As evidenced by the Legislature’s response to Rosier, “it does not want judges any more than agencies to be wielding broad and maleable exemptions,” which include the incorporation of other bodies of law into the narrowly construed exemptions of the act. Id. at 260.
To hold that the court discovery rules are incorporated within the “other statute” exemption to the act is (a) inconsistent with the majority’s result, (b) contrary to the act’s broad purpose of public disclosure, (c) contradictory to the specific language of the public disclosure act, and (d) conflicts with established precedent of this Court. I otherwise agree with the majority’s holding and concur in its result.
Alexander, C. J., and Sanders and Ireland, JJ., concur with Chambers, J.